DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 11/25/2020.
Claim(s) 1-20 is/are pending in this Office Action.
Claim Objections
Claim(s) 4, 11 and 20 is/are objected to because of the following informalities:  
Claim 4 appears to contain a typo in the “generate” step: “derivin”. The examiner is assuming Applicant intended to recite “deriving”. 
Claim 11 appears to contain a typo where the claim recites “the third processor being configured to derive…and outputting timing information”, where the “outputting” should be “output”.
Claim 20 appears to contain a typo in the “acquiring” step: “use”. The examiner is assuming Applicant intended to recite “user”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 2-8, 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear whether the “timing of entering” of the “derive” step is the “entering timing” of the “derive” step of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “timing of entering” to be “the entering timing”, instead.  
Regarding claim 3, the limitation “predicting a traffic condition of at least one of the other mobile objects in a predetermined period from a present timing based on the condition information” is unclear. Specifically, it is unclear the meaning of “from a present timing”. From a present timing to when? Is Applicant attempting to define the claimed “predetermined period”? For the purposes of examination, the examiner is interpreting the predetermined period to include or be based on a present time in which the prediction information is being generated. 
Regarding claim 4, the limitation “generate traveling pattern information by derivin[g] a traveling pattern of when the mobile object enters the intersection” is unclear. Specifically, the following step in claim 4 recites that the entering timing is derived based on the traveling pattern generated in the generating step. Thus, it does not make sense that the entering timing is based on a pattern of the mobile object already being in the intersection. For the purposes of examination, the examiner is interpreting “the mobile object” to be “the at least one of the other mobile objects”, instead. 
Regarding claim 7, the limitation “derive, as the entering timing, a relative positional relationship between the mobile object and the other mobile objects” is unclear. It is unclear how a “positional relationship” is a timing, as recited in claim 7. For the purposes of examination, the examiner is interpreting the limitation to be that the entering timing includes a relative positional relationship. 
Regarding claim 8, the limitation “calculate, as the entering timing, remaining time until it becomes possible for the mobile object to enter the intersection” is unclear. Specifically, claim 1, from which claim 8 depends defines the entering timing as “timing at which the mobile object enters the intersection”. Thus, the recitation is claim 8 that the entering timing is a time at which the mobile object is not in the intersection (“until it becomes possible…”) does not make sense. For the purposes of examination, the examiner is interpreting the limitation to be that the entering timing includes remaining time until it becomes possible for the mobile object to enter the intersection. 
Claim 11 recites the limitation "the user" in the “a second processor comprising…” limitation.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “a user”, instead. 
Claim 11 recites the limitation "the third processor" in the “a third device comprising…” limitation.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is assuming the third device comprises a third processor which is configured to derive the entering timing as claimed.
	Regarding claim 11, the limitation “the third processor being configured to derive entering timing…based on the user skill information acquired by the first device and the sensing information acquired by the second device” is unclear (emphasis added). The claim previously recites that the “second device” acquires the “user skill information “and the “first device” acquires the “sensing information”. For the purposes of examination, the examiner is interpreting the limitation to be “the third processor being configured to derive entering timing…based on the sensing information acquired by the first device and the user skill information acquired by the second device”, instead (emphasis added). 
Regarding claim 12, it is unclear whether the “timing of entering” of the “third processor configured to…” step is the “entering timing” of the “third device comprising…” step of claim 11, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “timing of entering” to be “the entering timing”, instead.  
Regarding claim 13, the limitation “predicting a traffic condition of at least one of the other mobile objects in a predetermined period from the present based on the condition information” is unclear. Specifically, it is unclear the meaning of “from the present”. From the present what? There is a lack of antecedent basis for the limitation “the present”. For the purposes of examination, the examiner is interpreting the predetermined period to include or be based on a present time in which the prediction information is being generated. 
Regarding claim 15, the limitation “generate traveling pattern information by deriving a traveling pattern of when the mobile object enters the intersection” is unclear. Specifically, the following step in claim 15 recites that the entering timing is derived based on the traveling pattern generated in the generating step. Thus, it does not make sense that the entering timing is based on a pattern of the mobile object already being in the intersection. For the purposes of examination, the examiner is interpreting “the mobile object” to be “the at least one of the other mobile objects”, instead. 
Regarding claim 17, the limitation “derive, as the entering timing, a relative positional relationship between the mobile object and the other mobile objects” is unclear. It is unclear how a “positional relationship” is a timing, as recited in claim 17. For the purposes of examination, the examiner is interpreting the limitation to be that the entering timing includes a relative positional relationship. 
Regarding claim 18, the limitation “calculate, as the entering timing, remaining time until it becomes possible for the mobile object to enter the intersection” is unclear. Specifically, claim 11, from which claim 8 depends defines the entering timing as “timing at which the mobile object enters the intersection”. Thus, the recitation is claim 8 that the entering timing is a time at which the mobile object is not in the intersection (“until it becomes possible…”) does not make sense. For the purposes of examination, the examiner is interpreting the limitation to be that the entering timing includes remaining time until it becomes possible for the mobile object to enter the intersection. 
Claims 5-6, 14, 16, and 19 are rejected due to their dependency on a rejected base claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Regarding claim 1-10, the claims recite an information processing device and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

An information processing device comprising: 
a processor comprising hardware, the processor being configured to: 
communicate with: an information communication device associated with a mobile object on which a user rides and configured to output user skill information related to driving skill of the user; and 
a sensor configured to sense other mobile objects inside and around an intersection and output sensing information; 
derive entering timing at which the mobile object enters the intersection based on the sensing information acquired from the sensor and the user skill information acquired from the information communication device; and 
output timing information including the entering timing of the mobile object to the information communication device before the mobile object enters the intersection.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “output…information”, “sense other mobile objects”, “derive entering timing”, and “output timing” in the contexts of this claim encompass a user looking at an intersection, considering their own driving skill, and forming a judgment on when to enter the intersection. Accordingly, the claim recites at least four abstract ideas. 
Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

An information processing device comprising: 
a processor comprising hardware, the processor being configured to: 
communicate with: an information communication device associated with a mobile object on which a user rides and configured to output user skill information related to driving skill of the user; and 
a sensor configured to sense other mobile objects inside and around an intersection and output sensing information; 
derive entering timing at which the mobile object enters the intersection based on the sensing information acquired from the sensor and the user skill information acquired from the information communication device; and 
output timing information including the entering timing of the mobile object to the information communication device before the mobile object enters the intersection.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “communicate with: an information communication device associated with a mobile object on which a user rides” and “a sensor configured to”, and “output timing information…to the information communication device”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “sensor” is recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the “processor” is recited at a high level of generality and merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment.  The “information communication device associated with a mobile object on which a user rides” is recited at a high level of generality (i.e. as a general means of outputting information for use in the derive step), and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Further, the output of the timing information to the “information communication device” is also recited at a high level of generality (i.e. as a general means of displaying the derived entering timing), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “processor…configured to…” and the “information communication device…configured to…” are merely means to apply the exception and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.   And as discussed above, the additional limitations of “a sensor configured to”, and “output timing information…to the information communication device” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “a sensor configured to sense…” is well-understood, routine, and conventional activity because the background recites that the sensors are all conventional sensors which are integrated into the system (pg. 20-21, Fig. 1), and the specification does not provide any indication that the sensor is anything other than a conventional road-side sensor. Also, the additional limitation of “output timing information…to the information communication device” is well-understood, routine, and conventional activity because the background recites that the information communication device is a conventional component used to output information to a user in a vehicle (pg. 24-25, Fig. 8), and the specification does not provide any indication that the device is anything other than a conventional input/output device of a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Independent claims 11 and 20 recite the same limitations as indicated above with respect to claim 1. Additionally, claim 11 recites the additional elements of the “a first processor”, “a second processor”, and “a third processor”, and claim 20 recites the additional elements of “a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor”. When evaluated in Prong II of the Step 2A analysis in the 2019 PEG, these additional elements do not integrate the above-noted abstract idea into a practical application. These components merely describes how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment and are recited at a high level of generality. Further, when evaluated in Step 2B of the 2019 PEG, these additional limitations amount to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Dependent claim(s) 2-10 and 12-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, the additional limitation of “memory configured to…” in claims 2, 4, 12, and 15 are well-understood, routine, and conventional activities because the background recites that the memories are conventional memories which are integrated into the system (pg. 7-8), and the specification does not provide any indication that the memories are anything other than a conventional memory integrated into a vehicle. Therefore, dependent claims 2-10 and 12-19 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 11. Therefore, claim(s) 1-20 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy et al. (US 2021/0370980 A1), hereafter referred to as Ramamoorthy, in view of Shin et al. (US 2015/0300834 A1), hereafter referred to as Shin.
Regarding claim 1, Ramamoorthy teaches an information processing device comprising: 
a processor (“the on-board computer system A1 of the AV comprises execution hardware capable of executing algorithms to carry out the above functions…it will generally comprise one or more processors such as central processing units (CPUs) and which may operate in conjunction with specialized hardware”, para. 0439) comprising hardware, the processor being configured to: 
communicate with: a mobile object (“AV (ego vehicle)”, para. 0118) on which a user rides (“still require a degree of oversight from a human driver”, para. 0002); and a sensor (“onboard sensors A8”, Fig. 1) configured to sense other mobile objects (“other actors”, para. 0119, see also “other vehicle”, Fig. 5A-5B) inside and around an intersection (“roundabout”, para. 0172, Fig. 5A-5C) and output sensing information (“data processing component A2 receives sensor data from an on-board sensor system A8 of the AV. The on-board sensor system A8…collectively provide rich sensor data from which it is possible to extract detailed information about the surrounding environment and the state of the AV and other actors (vehicles, pedestrians etc.) within that environment”, para. 0119); 
derive entering timing at which the mobile object enters the intersection based on the sensing information acquired from the sensor (“When the ego vehicle encounters an actual driving scenario it needs to navigate, MCTS is applied as a means of reasoning systematically about the different possible outcomes of different ego manoeuvres (i.e. manoeuvres which the AV planner A6 of the ego vehicle might take)…This is achieved by parameterising the encountered driving scenario based on the captured sensor data as above and running different simulations in the simulator A5 based on the extracted driving scenario parameters and the external agent behaviour as modelled by the prediction component A4”, para. 0137, “FIG. 5A shows an example of the MCTS process applied to a roundabout driving scenario in a simulator. The ego vehicle is denoted by reference numeral 500, and needs to plan safely at a roundabout scenario in the presence of other vehicles 502 on the roundabout. It does so by selecting a sufficiently-optical sequence of the manoeuvres “slowdown”, “follow lane” and “switch to right lane” (switch right)”, para. 0188); and 
output timing information including the entering timing of the mobile object before the mobile object enters the intersection (“follow lane”, see para. 0188 citation above, see also, “The goal is for the AV to join the roundabout. The initial state s0 comprises the AV approaching the roundabout in the left-hand lane. The AV can perform three possible manoeuvres: stop, follow lane, and switch right…The resultant states s1A, s1B and s1C correspond to the AV stopping at the junction with the roundabout, joining the roundabout in its current lane, or switching to the right-hand lane of the road respectively”, para. 0173).
Ramamoorthy does not explicitly teach an information communication device associated with the mobile object and configured to output user skill information related to driving skill of the user; 
wherein the entering timing is derived further based on the user skill information acquired from the information communication device; and
wherein the timing information is output to the information communication device. 
However, Shin teaches a navigation apparatus having lane change guidance function and a method for performing the same, comprising:
a processor (“control part 550 may be configured with at least one processing unit”, para. 0085, Fig. 5) configured to: 
communicate with: an information communication device (“input/output part 510”, Fig. 5) associated with a mobile object (“vehicle”, para. 0047 and para. 0016) on which a user (“user”, para. 0047 and para. 0018) rides and configured to output user skill information (“driving experience level”, para. 0047, Fig. 1) related to driving skill of the user (“FIG. 2 illustrates a method for providing route guidance information based on driving experience level of the user and a lane in which a vehicle on driving is located”, para. 0047); and
output timing information to the information communication device (“the point where direction change is intended may be referred to as a ‘direction change intended point’ at which direction change is intended. The direction change intended point may be a point which has two or more selectable directions, such as an intersection point, a junction point, etc.”, para. 0059, “the route guidance point may be a point in which the vehicle should change its direction. For example, the route guidance points may be intersection points or junction points. In the present invention, the navigation apparatus may provide route guidance information by configuring the first distance differently according to the driver's driving experience level”, para. 0052).
Both Ramamoorthy and Shin teach processors configured to output timing information related to a mobile object entering an intersection. Shin teaches utilizing user skill information related to driving skill of a user to determine an output timing of navigation instruction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ramamoorthy and Shin by joining the “roundabout” (para. 0188) of Ramamoorthy based on a “driving experience level” (Fig. 1), as taught by Shin. The motivation for doing so would be such that “driving information for intersection points and junction points can be notified to the user at a time corresponding to the user's driving experience level so that even drivers having low-level driving experience can drive a vehicle with higher psychological stability”, as taught by Shin (para. 0026).

Regarding claim 2, as far as it is definite, Ramamoorthy further teaches 
a memory (“electronic storage of an autonomous vehicle”, para. 0089) configured to store rule information (“traffic rules”, para. 0278) related to the intersection, wherein the processor is configured to: 
read the rule information from the memory (“Each basic maneuver has specified applicability and termination conditions associated therewith. A maneuver is only available in a given state if the state satisfies the maneuver's applicability condition. For example, a lane change left is only possible if there is a lane to the left of the car, and if there is sufficient open space on that lane for the car. Applicability conditions may also encode traffic rules”, para. 0278); and 
derive timing of entering of the mobile object based on the read rule information, the sensing information, and the user skill information (see rejection to claim 1).

Regarding claim 3, as far as it is definite, Ramamoorthy further teaches wherein the processor is configured to: 
generate, from the sensing information, condition information (“location/state of any other actors within the environment”, para. 0220) including conditions of other mobile objects inside and around the intersection (“The method makes use of the information provided by the data processing system A2, i.e. the information about the surrounding environment/road-layout, the location/state of any other actors within the environment, and the traces of those actors(s) as observed through object tracking”, para. 0220); 
generate prediction information (“traces of those actor(s)”, para. 0220) by predicting a traffic condition of at least one of the other mobile objects in a predetermined period from a present timing based on the condition information (see Fig. 6); and 
derive the entering timing based on the prediction information (“To assist the AV planner A6 in making AV planning decisions, such as determining a sequence of manoeuvres, actions etc. to be taken by the ego vehicle to execute a defined goal safely and effectively, the inverse planner A24 predicts the movement of nearby external actors, which may be referred to as agents in the present context. The inverse planner A24 is one example of a generative behaviour model which may be applied in the above context”, para. 0212).

Regarding claim 4, as far as it is definite, Ramamoorthy further teaches a memory (“electronic storage of an autonomous vehicle”, para. 0089) configured to store intersection information (“map of the AV’s surroundings”, para. 0125) related to the intersection, wherein the processor is configured to: 
read the intersection information from the memory (“Used in conjunction, object detection and object tracking allow external actors to be located and tracked comprehensively on the determined map of the AV's surroundings”, para. 0125); 
generate traveling pattern information by deriving a traveling pattern (“predictions about future behaviour of the external actors in the vicinity of the AV”, para. 0128) of when the at least one of the other mobile object enters the intersection based on the read intersection information and the acquired user skill information (“prediction component A4 uses this information as a basis for a predictive analysis, in which it makes predictions about future behaviour of the external actors in the vicinity of the AV”, para. 0128); and 
derive the entering timing based on the traveling pattern information and the prediction information (see rejection of claim 1).

Regarding claim 5, as far as it is definite, Ramamoorthy further teaches wherein the processor is configured to derive the condition information based on traveling information (“a location, orientation and size of objects within the environment”, para. 0123) of the other mobile objects (“Object detection is applied to the sensor data to detect and localize external objects within the environment such as vehicles, pedestrians and other external actors whose behaviour the AV needs to be able to respond to safely. This may for example comprise a form of 3D bounding box detection, wherein a location, orientation and size of objects within the environment and/or relative to the ego vehicle is estimated”, para. 0123, see also para. 0130).

Regarding claim 6, as far as it is definite, Ramamoorthy further teaches wherein the condition information includes information of positions and speeds of the other mobile objects (“location, orientation and size of objects within the environment and/or relative to the ego vehicle”, para. 0123, see also “Through the combination of localization, object detection and object tracking, the data processing component A2 provides a comprehensive representation of the ego vehicle's surrounding environment, the current state of any external actors within that environment (location, heading, speed etc. to the extent they are detectable)”, para. 0127).

Regarding claim 7, as far as it is definite, Ramamoorthy further teaches wherein the processor is configured to derive, as the entering timing, a relative positional relationship between the mobile object and the other mobile objects (“location, orientation and size of objects within the environment and/or relative to the ego vehicle”, para. 0123).

Regarding claim 8, as far as it is definite, Ramamoorthy further teaches wherein the processor is configured to calculate, as the entering timing, remaining time until it becomes possible for the mobile object to enter the intersection (“Conditions such as “wait until oncoming traffic is clear”, as used in the cautious maneuver, may be realised in open-loop maneuvers by waiting for a specified time until the condition is predicted to be true (e.g. waiting until it is predicted that traffic is clear)”, para. 0299).

Regarding claim 9, Ramamoorthy further wherein the intersection is a circular intersection (“roundabout”, para. 0172, see Fig. 5A-5C).

Regarding claim 10, Shin further teaches wherein the information communication device is provided in the mobile object (“a navigation apparatus is an apparatus which recognizes a current position of a vehicle in driving and provides a driver with information on an optimal route from the current position to a configured destination”, para. 0005).

Regarding claim 11, as far as it is definite, Ramamoorthy teaches an information processing system comprising: 
a first device (“data processing component A2”, Fig. 1) comprising 
a first processor (“the on-board computer system A1 of the AV comprises execution hardware capable of executing algorithms to carry out the above functions…it will generally comprise one or more processors such as central processing units (CPUs) and which may operate in conjunction with specialized hardware”, para. 0439) comprising hardware, the first processor being configured to acquire sensing information from a sensor (“onboard sensors A8”, Fig. 1) configured to sense other mobile objects (“other actors”, para. 0119, see also “other vehicle”, Fig. 5A-5B) inside and around an intersection (“roundabout”, para. 0172, Fig. 5A-5C) (“data processing component A2 receives sensor data from an on-board sensor system A8 of the AV. The on-board sensor system A8…collectively provide rich sensor data from which it is possible to extract detailed information about the surrounding environment and the state of the AV and other actors (vehicles, pedestrians etc.) within that environment”, para. 0119); and 
a third device comprising hardware, the third processor being configured to derive entering timing, at which the mobile object enters the intersection, based on the sensing information acquired by the first device (“When the ego vehicle encounters an actual driving scenario it needs to navigate, MCTS is applied as a means of reasoning systematically about the different possible outcomes of different ego manoeuvres (i.e. manoeuvres which the AV planner A6 of the ego vehicle might take)…This is achieved by parameterising the encountered driving scenario based on the captured sensor data as above and running different simulations in the simulator A5 based on the extracted driving scenario parameters and the external agent behaviour as modelled by the prediction component A4”, para. 0137, “FIG. 5A shows an example of the MCTS process applied to a roundabout driving scenario in a simulator. The ego vehicle is denoted by reference numeral 500, and needs to plan safely at a roundabout scenario in the presence of other vehicles 502 on the roundabout. It does so by selecting a sufficiently-optical sequence of the manoeuvres “slowdown”, “follow lane” and “switch to right lane” (switch right)”, para. 0188), and outputting timing information including the entering timing of the mobile object before the mobile object enters the intersection (“follow lane”, see para. 0188 citation above, see also, “The goal is for the AV to join the roundabout. The initial state s0 comprises the AV approaching the roundabout in the left-hand lane. The AV can perform three possible manoeuvres: stop, follow lane, and switch right…The resultant states s1A, s1B and s1C correspond to the AV stopping at the junction with the roundabout, joining the roundabout in its current lane, or switching to the right-hand lane of the road respectively”, para. 0173).
Ramamoorthy does not explicitly teach a second device comprising 
a second processor comprising hardware, the second processor being configured to acquire user skill information related to driving skill of the user from an information communication device associated with a moving body on which the user rides; and 
wherein the entering timing is derived further based on the the user skill information acquired by the second device.
However, Shin teaches a navigation apparatus having lane change guidance function and a method for performing the same, comprising:
a second device (“input/output part 510”, Fig. 5) comprising 
a second processor (“control part 550 may be configured with at least one processing unit”, para. 0085, Fig. 5) comprising hardware, the second processor being configured to acquire user skill information (“driving experience level”, para. 0047, Fig. 1) related to driving skill of a user (“user”, para. 0047 and para. 0018) from an information communication device associated with a moving body (“vehicle”, para. 0047 and para. 0016) on which the user rides (“FIG. 2 illustrates a method for providing route guidance information based on driving experience level of the user and a lane in which a vehicle on driving is located”, para. 0047); and 
a third processor (“control part 550”, Fig. 5) configured to
deriving timing information further based on the user skill information acquired by the device (“the point where direction change is intended may be referred to as a ‘direction change intended point’ at which direction change is intended. The direction change intended point may be a point which has two or more selectable directions, such as an intersection point, a junction point, etc.”, para. 0059, “the route guidance point may be a point in which the vehicle should change its direction. For example, the route guidance points may be intersection points or junction points. In the present invention, the navigation apparatus may provide route guidance information by configuring the first distance differently according to the driver's driving experience level”, para. 0052, “control part 550 may provide route guidance information based on the generated route”, para. 0087).
Shin does not explicitly teach wherein the “second processor” and the “third processor” are separate components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “at least one processing unit” (para. 0085) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Both Ramamoorthy and Shin teach processors configured to output timing information related to a mobile object entering an intersection. Shin teaches utilizing user skill information related to driving skill of a user to determine an output timing of navigation instruction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ramamoorthy and Shin by joining the “roundabout” (para. 0188) of Ramamoorthy based on a “driving experience level” (Fig. 1), as taught by Shin. The motivation for doing so would be such that “driving information for intersection points and junction points can be notified to the user at a time corresponding to the user's driving experience level so that even drivers having low-level driving experience can drive a vehicle with higher psychological stability”, as taught by Shin (para. 0026).

Regarding claim 12, as far as it is definite, Ramamoorthy further teaches a first memory (“electronic storage of an autonomous vehicle”, para. 0089) configured to store rule information (“traffic rules”, para. 0278) related to the intersection, wherein 
the first processor is configured to read the rule information from the first memory and output the rule information to the third device (“Each basic maneuver has specified applicability and termination conditions associated therewith. A maneuver is only available in a given state if the state satisfies the maneuver's applicability condition. For example, a lane change left is only possible if there is a lane to the left of the car, and if there is sufficient open space on that lane for the car. Applicability conditions may also encode traffic rules”, para. 0278), and 
the third processor is configured to derive timing of entering of the mobile object based on the rule information, the sensing information, and the user skill information (see rejection to claim 11).
Ramamoorthy does not explicitly teach a fourth device comprising a fourth processor comprising hardware. Instead, Ramamoorthy teaches, “the on-board computer system A1 of the AV comprises execution hardware capable of executing algorithms to carry out the above functions…it will generally comprise one or more processors such as central processing units (CPUs) and which may operate in conjunction with specialized hardware” (para. 0439). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “one or more processors” (para. 0439) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 13, as far as it is definite, Ramamoorthy further teaches a fifth device comprising (“data processing system A2”, Fig. 1) a fifth processor (“the execution hardware can be general purpose or special purpose execution hardware, or any combination thereof, it will generally comprise one or more processors such as central processing units (CPUs)”, para. 0439) comprising hardware, the fifth processor being configured to generate, from the sensing information, condition information (“location/state of any other actors within the environment”, para. 0220) including conditions of the other mobile objects inside and around the intersection (“The method makes use of the information provided by the data processing system A2, i.e. the information about the surrounding environment/road-layout, the location/state of any other actors within the environment, and the traces of those actors(s) as observed through object tracking”, para. 0220).

Regarding claim 14, as far as it is definite, Ramamoorthy further teaches the fifth processor being configured to generate prediction information (“traces of those actor(s)”, para. 0220) by predicting a traffic condition of at least one of the other mobile objects in a predetermined period from the present based on the condition information (see Fig. 6), and 
the third processor is configured to derive the entering timing based on the prediction information (“To assist the AV planner A6 in making AV planning decisions, such as determining a sequence of manoeuvres, actions etc. to be taken by the ego vehicle to execute a defined goal safely and effectively, the inverse planner A24 predicts the movement of nearby external actors, which may be referred to as agents in the present context. The inverse planner A24 is one example of a generative behaviour model which may be applied in the above context”, para. 0212).
Ramamoorthy does not explicitly teach a sixth device comprising a sixth processor comprising hardware. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “data processing system A2” (Fig. 1) separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 15, as far as it is definite, Ramamoorthy further teaches a seventh device (“prediction component A4”, Fig. 1) comprising 
a seventh processor (“the execution hardware can be general purpose or special purpose execution hardware, or any combination thereof, it will generally comprise one or more processors such as central processing units (CPUs)”, para. 0439) comprising hardware, and a second memory (“electronic storage of an autonomous vehicle”, para. 0089) configured to store intersection information (“map of the AV’s surroundings”, para. 0125) related to the intersection, wherein 
the seventh processor is configured to read the intersection information from the second memory (“Used in conjunction, object detection and object tracking allow external actors to be located and tracked comprehensively on the determined map of the AV's surroundings”, para. 0125), and generate traveling pattern information by deriving a traveling pattern (“predictions about future behaviour of the external actors in the vicinity of the AV”, para. 0128) of when the at least one of the other mobile object enters the intersection based on the intersection information and the user skill information (“prediction component A4 uses this information as a basis for a predictive analysis, in which it makes predictions about future behaviour of the external actors in the vicinity of the AV”, para. 0128), and 
the third processor is configured to derive the entering timing based on the traveling pattern information and the prediction information (see rejection to claim 11).

Regarding claim 16, as far as it is definite, Ramamoorthy further teaches wherein the fifth processor is configured to derive the condition information based on traveling information (“a location, orientation and size of objects within the environment”, para. 0123) of the other mobile objects (“Object detection is applied to the sensor data to detect and localize external objects within the environment such as vehicles, pedestrians and other external actors whose behaviour the AV needs to be able to respond to safely. This may for example comprise a form of 3D bounding box detection, wherein a location, orientation and size of objects within the environment and/or relative to the ego vehicle is estimated.”, para. 0123, see also para. 0130)..

Regarding claim 17, as far as it is definite, Ramamoorthy further teaches wherein the third processor is configured to derive, as the entering timing, a relative positional relationship between the mobile object and the other mobile objects (“location, orientation and size of objects within the environment and/or relative to the ego vehicle”, para. 0123).

Regarding claim 18, as far as it is definite, Ramamoorthy further teaches wherein the third processor is configured to calculate, as the entering timing, remaining time until it becomes possible for the mobile object to enter the intersection (“Conditions such as “wait until oncoming traffic is clear”, as used in the cautious maneuver, may be realised in open-loop maneuvers by waiting for a specified time until the condition is predicted to be true (e.g. waiting until it is predicted that traffic is clear)”, para. 0299).

Regarding claim 19, as far as it is definite, Shin further teaches wherein at least one of the first device and the second device is provided in the mobile object (“a navigation apparatus is an apparatus which recognizes a current position of a vehicle in driving and provides a driver with information on an optimal route from the current position to a configured destination”, para. 0005)..

Regarding claim 20, Ramamoorthy a non-transitory computer-readable recording medium (“specialized hardware such as, but not limited to, accelerators (e.g. GPU(s)), field programmable gate-arrays (FPGAs) or other programmable hardware, and/or application-specific integrated circuits (ASICs) etc.”, para. 0439) on which an executable program (“executing algorithms”, para. 0439)is recorded, the program instructing a processor (“the on-board computer system A1 of the AV comprises execution hardware capable of executing algorithms to carry out the above functions…it will generally comprise one or more processors such as central processing units (CPUs) and which may operate in conjunction with specialized hardware”, para. 0439)  to execute: 
acquiring sensing information from a sensor (“onboard sensors A8”, Fig. 1) configured to sense other mobile objects (“other actors”, para. 0119, see also “other vehicle”, Fig. 5A-5B) on which a user rides (“still require a degree of oversight from a human driver”, para. 0002) inside and around an intersection (“roundabout”, para. 0172, Fig. 5A-5C) (“data processing component A2 receives sensor data from an on-board sensor system A8 of the AV. The on-board sensor system A8…collectively provide rich sensor data from which it is possible to extract detailed information about the surrounding environment and the state of the AV and other actors (vehicles, pedestrians etc.) within that environment”, para. 0119), 
deriving entering timing, at which a mobile object (“AV (ego vehicle)”, para. 0118) enters the intersection, based on the acquired sensing information (“When the ego vehicle encounters an actual driving scenario it needs to navigate, MCTS is applied as a means of reasoning systematically about the different possible outcomes of different ego manoeuvres (i.e. manoeuvres which the AV planner A6 of the ego vehicle might take)…This is achieved by parameterising the encountered driving scenario based on the captured sensor data as above and running different simulations in the simulator A5 based on the extracted driving scenario parameters and the external agent behaviour as modelled by the prediction component A4”, para. 0137, “FIG. 5A shows an example of the MCTS process applied to a roundabout driving scenario in a simulator. The ego vehicle is denoted by reference numeral 500, and needs to plan safely at a roundabout scenario in the presence of other vehicles 502 on the roundabout. It does so by selecting a sufficiently-optical sequence of the manoeuvres “slowdown”, “follow lane” and “switch to right lane” (switch right)”, para. 0188), and 
outputting timing information including the entering timing of the mobile object before the mobile unit enters the intersection (“follow lane”, see para. 0188 citation above, see also, “The goal is for the AV to join the roundabout. The initial state s0 comprises the AV approaching the roundabout in the left-hand lane. The AV can perform three possible manoeuvres: stop, follow lane, and switch right…The resultant states s1A, s1B and s1C correspond to the AV stopping at the junction with the roundabout, joining the roundabout in its current lane, or switching to the right-hand lane of the road respectively”, para. 0173).
Ramamoorthy does not explicitly teach
acquiring user skill information related to driving skill of the user from an information communication device associated with the mobile object, 
wherein the entering timing is derived further based on the user skill information acquired from the information communication device; and
wherein the timing information is output to the information communication device. 
However, Shin teaches a navigation apparatus having lane change guidance function and a method for performing the same, comprising:
a processor (“control part 550 may be configured with at least one processing unit”, para. 0085, Fig. 5) to execute: 
acquiring user skill information (“driving experience level”, para. 0047, Fig. 1) related to driving skill of the user from an information communication device (“input/output part 510”, Fig. 5) associated with a mobile object (“vehicle”, para. 0047 and para. 0016) on which a user (“user”, para. 0047 and para. 0018) rides (“FIG. 2 illustrates a method for providing route guidance information based on driving experience level of the user and a lane in which a vehicle on driving is located”, para. 0047); and
outputting timing information (“the point where direction change is intended may be referred to as a ‘direction change intended point’ at which direction change is intended. The direction change intended point may be a point which has two or more selectable directions, such as an intersection point, a junction point, etc.”, para. 0059, “the route guidance point may be a point in which the vehicle should change its direction. For example, the route guidance points may be intersection points or junction points. In the present invention, the navigation apparatus may provide route guidance information by configuring the first distance differently according to the driver's driving experience level”, para. 0052).
Both Ramamoorthy and Shin teach processors configured to output timing information related to a mobile object entering an intersection. Shin teaches utilizing user skill information related to driving skill of a user to determine an output timing of navigation instruction. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ramamoorthy and Shin by joining the “roundabout” (para. 0188) of Ramamoorthy based on a “driving experience level” (Fig. 1), as taught by Shin. The motivation for doing so would be such that “driving information for intersection points and junction points can be notified to the user at a time corresponding to the user's driving experience level so that even drivers having low-level driving experience can drive a vehicle with higher psychological stability”, as taught by Shin (para. 0026).
 Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666